1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                             EASTERN DISTRICT OF CALIFORNIA
9
10   SAM VAGLE,                            )       Case No.: 1:18-CV-01321 LJO JLT
                                           )
11              Plaintiff,                 )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12        v.                               )
                                           )       Pleading Amendment Deadline: 3/11/2019
13   TRANSWORLD SYSTEMS, INC.,             )
                                           )       Discovery Deadlines:
14              Defendant.                 )             Initial Disclosures: 12/31/2018
                                           )             Non-Expert: 8/23/2019
15
                                           )             Expert: 9/20/2019
16                                                       Mid-Discovery Status Conference:
                                                         5/20/2019 at 8:30 a.m.
17
                                                   Non-Dispositive Motion Deadlines:
18                                                       Filing: 10/4/2019
19                                                       Hearing: 11/1/2019

20                                                 Dispositive Motion Deadlines:
                                                          Filing: 11/12/2019
21                                                        Hearing: 12/31/2019
22
                                                   Pre-Trial Conference:
23                                                         2/25/2020 at 8:30 a.m.
                                                           Courtroom 4
24
                                                   Trial:   4/21/2020 at 8:30 a.m.
25
                                                            Courtroom 4
26                                                          Jury trial: 3-5 days

27   I.   Date of Scheduling Conference
28        December 11, 2018.


                                               1
1    II.     Appearances of Counsel

2            Todd Friedman appeared on behalf of Plaintiff.

3            No appearance by the defendant or its counsel.

4    III.    Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing

5            Due to the District Judges’ heavy caseload, the newly adopted policy of the Fresno Division of

6    the Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set

7    before a District Judge, the parties will trail indefinitely behind any higher priority criminal or older

8    civil case set on the same date until a courtroom becomes available. The trial date will not be reset.

9            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

10   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

11   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

12   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

13   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

14   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

15           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

16   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

17   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

18   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

19   District of California.

20           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

21   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

22   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

23   whether they will consent to the jurisdiction of the Magistrate Judge.

24   IV.     Pleading Amendment Deadline

25           Any requested pleading amendments are ordered to be filed, either through a stipulation or

26   motion to amend, no later than March 11, 2019.

27   V.      Discovery Plan and Cut-Off Date

28           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)


                                                          2
1    on or before December 31, 2018.

2           The parties are ordered to complete all discovery pertaining to non-experts on or before August

3    23, 2019, and all discovery pertaining to experts on or before September 20, 2019.

4           The parties are directed to disclose all expert witnesses, in writing, on or before August 23,

5    2019, and to disclose all rebuttal experts on or before September 9, 2019. The written designation of

6    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

7    and (C) and shall include all information required thereunder. Failure to designate experts in

8    compliance with this order may result in the Court excluding the testimony or other evidence offered

9    through such experts that are not disclosed pursuant to this order.

10          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

11   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

12   included in the designation. Failure to comply will result in the imposition of sanctions, which may

13   include striking the expert designation and preclusion of expert testimony.

14          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

15   disclosures and responses to discovery requests will be strictly enforced.

16          A mid-discovery status conference is scheduled for May 20, 2019 at 8:30 a.m. before the

17   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

18   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

19   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

20   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

21   completed as well as any impediments to completing the discovery within the deadlines set forth in this

22   order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

23   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

24   intent to appear telephonically no later than five court days before the noticed hearing date.

25   VI.    Pre-Trial Motion Schedule

26          All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

27   than October 4, 2019, and heard on or before November 1, 2019. Non-dispositive motions are heard

28   before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States


                                                       3
1    Courthouse in Bakersfield, California.

2           No motion to amend or stipulation to amend the case schedule will be entertained unless it

3    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

4    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

5    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

6    agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

7    shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

8    obligation of the moving party to arrange and originate the conference call to the court. To schedule

9    this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

10   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

11   with respect to discovery disputes or the motion will be denied without prejudice and dropped

12   from the Court’s calendar.

13          Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

14   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

15   receives a written notice of the intent to appear telephonically no later than five court days before the

16   noticed hearing date.

17          All dispositive pre-trial motions shall be filed no later than November 12, 2019, and heard no

18   later than December 31, 2019, in Courtroom 4 at 8:30 a.m. before the Honorable Lawrence J. O'Neill,

19   United States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R.

20   Civ. P. 56 and Local Rules 230 and 260.

21   VII.   Motions for Summary Judgment or Summary Adjudication

22          At least 21 days before filing a motion for summary judgment or motion for summary

23   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

24   to be raised in the motion.

25          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

26   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

27   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

28   issues for review by the court; 5) explore the possibility of settlement before the parties incur the


                                                        4
1    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

2           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

3    statement of undisputed facts at least five days before the conference. The finalized joint statement of

4    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

5    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

6    statement of undisputed facts.

7           In the notice of motion, the moving party SHALL certify that the parties have met and

8    conferred as ordered above, or set forth a statement of good cause for the failure to meet and confer.

9    Failure to comply may result in the motion being stricken.

10   VIII. Pre-Trial Conference Date1

11          February 25, 2020 at 8:30 a.m. in Courtroom 4 before Judge O'Neill.

12          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

13   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

14   directly to Judge O'Neill's chambers, by email at LJOorders@caed.uscourts.gov.

15          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

16   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

17   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

18   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

19   Court to explain the nature of the case to the jury during voir dire.

20   IX.    Trial Date

21          April 21, 2020 at 8:30 a.m. in Courtroom 4 before the Honorable Lawrence J. O'Neill, United

22   States District Court Judge.

23          A.         This is a jury trial.

24          B.         Counsels' Estimate of Trial Time: 3-5 days.

25          C.         Counsels' attention is directed to Local Rules of Practice for the Eastern District of

26   California, Rule 285.

27   ///

28
            1
                Counsel are advised that Judge O’Neill announced that he will retire from the Court in January 2020.

                                                               5
1    X.     Settlement Conference

2           The parties may file a joint written request for a settlement conference with the Court, if the

3    parties believe the action is in a settlement posture and a conference with would be fruitful. The parties

4    shall include proposed dates in the written request.

5           Notwithstanding the requirements of Local Rule 270(b), the settlement conference will be

6    conducted by Magistrate Judge Thurston. The Court deems the deviation from the Local Rule to be

7    appropriate and in the interests of the parties and justice and sound case management based upon the

8    location of the parties. If any party prefers that the settlement conference be conducted by a

9    different judicial officer, that party is directed to notify the Court no later than 60 days in

10   advance of the proposed settlement conference to allow sufficient time for another judicial officer to

11   be assigned to handle the conference.

12   XI.    Request for Bifurcation, Appointment of Special Master, or other

13          Techniques to Shorten Trial

14          Not applicable at this time.

15   XII.   Related Matters Pending

16          There are no pending related matters.

17   XIII. Compliance with Federal Procedure

18          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

19   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

20   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

21   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

22   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

23   XIV. Effect of this Order

24          The foregoing order represents the best estimate of the court and counsel as to the agenda most

25   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

26   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

27   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

28   subsequent status conference.


                                                         6
1           The dates set in this Order are considered to be firm and will not be modified absent a

2    showing of good cause even if the request to modify is made by stipulation. Stipulations

3    extending the deadlines contained herein will not be considered unless they are accompanied by

4    affidavits or declarations, and where appropriate attached exhibits, which establish good cause

5    for granting the relief requested.

6           Failure to comply with this order may result in the imposition of sanctions.

7
8    IT IS SO ORDERED.

9       Dated:    December 11, 2018                           /s/ Jennifer L. Thurston
10                                                    UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      7
